DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to a carbon steel for a rack bar, classified in B62D11/00.
II. Claims 6-13, drawn to a method for manufacturing a carbon steel for a rack bar, classified in C22C1/00. 

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process, such as implementing a hot rolling or cold rolling step. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Bryan Lempia on 6/10/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
The following claims are objected to for the following informalities:
Regarding claim 1, the phrase --Carbon steel for a rack bar-- should be replaced with the phrase --A carbon steel for a rack bar--. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Egashira et al (US 9,976,206 B2). 
Regarding claims 1-2, Egashira teaches a rolled round steel material that has a high base material toughness and good machinability (Abstract). Egashira discloses that the rolled round steel material can be used in a steering rack bar for use in automobiles and automobile components (Column 1, Lines 7-19). The comparison between the carbon steel composition of the claimed invention and the composition of Egashira is disclosed in the table below. 
Element
Instant Claim 1
(weight %)
Instant Claim 2
(weight %)
Egashira 
(weight %)
C
0.50-0.55
0.50-0.55
0.38-0.55
Si
0.15-0.35
0.17-0.32
<1.0
Mn
0.75-0.95
0.78-0.88
0.20-2.0
P
<0.025
<0.025
<0.030
S
<0.025
<0.025
0.005-0.10
Cr
0.65-0.85
0.70-0.80
0.01-2.0
Mo
<0.20
<0.20
0-0.50
Al
0.001-0.02
0.003-0.015
0.003-0.10
B
5 to 50 ppm
10 to 30 ppm
0.0005-0.0030
Balance: Fe + Impurities
Balance
Balance
Balance
Cu
--
<0.10
0-1.0
Ni
--
<0.30
0-3.0


As disclosed in the table above, Egashira discloses a rolled round steel material that overlaps with the instantly claimed chemical composition. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. 
	Regarding claim 3, Egashira teaches several steel compositions having a tensile strength of greater than 800 MPa and a Charpy impact value (i.e., room temperature impact strength) that is equal to or above 100 J/cm2, as shown in test no. 3, 15, 16, and 21 in Table 3 of Egashira (Table 3, Columns 21-24). In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 3, Egashira does not expressly teach the property, “elongation percentage is equal to or above 20%”. In the case where, “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” (See MPEP 2112.01).  Egashira discloses that the rolled round steel material is drawn, quench-hardened, undergoes a tempering step, a hot-rolling step, and heating steps (Egashira; Columns 14-26, Embodiment 1), which is substantially similar to the instant invention of quenching, tempering, drawing, warm forging, and drawing steps (Instant claims 6-13). In the instant case, the steel sheet of Egashira would be expected to have the same or similar properties as the instantly claimed carbon steel because the carbon steel of Egashira appears to have the same or substantially the same composition and chemical and physical properties, such as tensile strength, as disclosed above. Furthermore, the carbon steel of Egashira is made by a substantially similar process, therefore the steel sheet of Egashira would be expected to have the same or similar properties as the instantly claimed carbon steel. 
	Regarding claims 4-5, Egashira teaches a rolled round steel material that has a high base material toughness and good machinability (Abstract). Egashira discloses that the rolled round steel material can be used in a steering rack bar (i.e., rack bar) for use in automobiles and automobile components (i.e., vehicle) (Column 1, Lines 7-19). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANNY N KANG/Examiner, Art Unit 1738                    

/ANTHONY M LIANG/Primary Examiner, Art Unit 1734